7 N.Y.3d 895 (2006)
ACADEMIC HEALTH PROFESSIONALS INSURANCE ASSOCIATION, Respondent,
v.
M.Q. OF NEW YORK, INC., Appellant.
M.Q. OF NEW YORK, INC., Appellant,
v.
WILLIAM P. DILLON, Individually and as Chairman of the Board of Governors and Executive Committee of Academic Health Professionals Insurance Association, et al., Respondents.
In the Matter of M.Q. OF NEW YORK, INC., Appellant,
v.
GREGORY SERIO, as Superintendent of Insurance of the State of New York, et al., Respondents.
MEDICAL QUADRANGLE, INC., et al., Appellants,
v.
MARTIN KERN et al., Respondents, et al., Defendant.
Court of Appeals of New York.
Submitted November 13, 2006.
Decided November 21, 2006.
Appeal, insofar as taken from so much of the Appellate Division order as affirmed Supreme Court's order in Matter of M.Q. of N.Y., Inc. v Serio and as affirmed so much of the order of Supreme Court dated August 20, 2004 as dismissed the complaint in Medical Quadrangle, Inc. v Kern as against all defendants except Michael Haskell, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved; appeal, insofar as taken from so much of the Appellate Division order as pertains to Michael Haskell in Medical Quadrangle, Inc. v Kern, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that as to Michael Haskell, the order does not finally determine the action within the meaning of the Constitution; appeal, insofar as taken from so much of the Appellate Division order as relates to Academic Health Professionals Ins. Assn. v M.Q. of N.Y., Inc. and M.Q. of N.Y., Inc. v Dillon, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such portion of the Appellate Division order does not finally determine those actions within the meaning of the Constitution.